 In the Matter of LOFT CANDY CORPORATIONandUNITED RETAIL, WHOLE-SALE & DEPARTMENT STORE EMPLOYEES OF AMERICA, AFFILIATED WITH'THE C. I. O.In the Matter of LOFT CANDY CORPORATIONandPAPER Box MAKERSUNION LocAL 299, A. F. OF L.-In the Matter of LOFT,CANDY CORPORATIONandLOCAL UNION No. 3, IN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERSCases Nos. R-4754, R-4755, R-4756, respectively.Decided Janu-ary 07, 1943Jurisdiction:candy manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusalto accord recognition, with suggestion that unions apply to the Board;election necessary.Unit Appropriate for Collective Bargaining:all the employees at onefactoryof company other than office employees, employees in the laboratory,sale andsign departments,engineers,electricians,and employees in a supervisorycapacity.Mr. Alan F. PerlandMr. Richard J. Hickey,for the'Board.Diamond, Rabin & MacKay,byMr. Milton DiamondandMr.Jerome Adler,of New York City, for the Company.Markewich, Rosenhaus ct Markewich,byMr.' Arthur K. Garfinkle,of New York City for the C. 1. 0.Mr. Moses Polako ff,of New York City, for Local 1115 of the C. 1. 0.Mr. William Karlin,byAir. Leo. Greenfield,of New York City, forthe Paper Box Makers.Mr. Harold Stern,of New York City, and, for the I. B. E. W.BuitenkantcCohen, by Mr. Jacques BuitenkantandMr. ArnoldCohen,of New York City, andMr. Herman E. Cooper,of New York'City,.for the Confectionery Workers.Mr. Robert E. Tillman,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENTOF THE CASEUpon petitions duly filed byUnitedRetail,Wholesale & DepartmentStore-Employees of America,affiliated with the C. I. 0., herein called47N:L R.B,No.7y7 38DECISIONS OF NATIONALLABOR RELATIONS BOARDthe C. I. 0.,' by Paper Box Makers Union Local 299, A. F. of L.,herein called the Paper Box Makers, and by -Local Union No. 3, Inter-nationalBrotherhood of ElectricalWorkers, -herein called theI.B. E. W., each alleging that a question affecting commerce had arisenconcerning the representation of employees of Loft Candy Corpora-tion, Long Island City, New York, herein called the Company, theNational Labor Relations Board consolidated the cases and providedfor an appropriate hearing upon due notice before James C. Paradise,and his successor, Martin I. Rose, Trial Examiners. Said hearingwas held at New York City, on December 17, 28, 29, 30, and 31, 1942,and on January 4, 5, 6, 7, and 8, 1943.The Company, the C. I. O., thePaper Box Makers, the I. B. E. W., and Candy & Confectionery Work-ersUnion, Local 452, A. F. of L., herein called the ConfectioneryWorkers, appeared, participated, and were afforded full opportunityto 'be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.2The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.On January 14, 1943, the I. B. E. W. filed a brief which theBoard has considered.Upon the, entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLoft Candy Corporation, a New York corporation, maintains itsprincipal office and factory at Long'Island City, New York, whereit is engaged in the manufacture, sale, and distribution of candies,ice cream, novelties, and related products, and also in the processing,and preparation of foods dispensed at its soda, fountains.The prin-cipal raw materials purchased by the Company for use in its plantare fruits, `sugar, nuts, chocolate, and milk.During the period fromJanuary 1 to November 30, 1942, the Company purchased and usedin the manufacture of candy i aw materials having a value in excessof $1,000,000, of which at least 25 percent was shipped to the plantfrom points outside the State of New York. During the same period,the retail sales value of everything sold in the Company's storeswas in excess of $8,000,000 (approximately one-third being foodand restaurant sales), of which over 26 percent was shipped from theCompany's plant to its retail distributing outlets located principallyin the States of New Jersey, Connecticut, Pennsylvania, Delaware, and1Four petitions in all were filed by the C 1 O. or its affiliate Local 1115.2Local 1115 of the C. '1 0 appealed on the first 2 days of the hearing during whichno testimony was taken.Thereafter the C. I 0 'represented it.A representative ofBakery & Confectionery Workers International Union,A F ofL, also entered an appear-ance but indicated that he was appearing in the proceedings jointly with the ConfectioneryWoi kers e LOFT CANDY CORPORATION39Maryland.The Company neither admits nor denies that it is engagedin commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONS INVOLVEDUnitedRetail,Wholesale.&Department Store Employees ofAmerica is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to. membership employees of 'theCompany.Candy & Confectionery Workers Union,Local 452,affiliatedwithBakery & Confectionery Workers International Union; Paper BoxMakers Union Local 299, affiliated with'International Brotherhoodof Pulp, Sulphite&Paper Mill Workers;and Local Union No. 3,International Brotherhood of ElectricalWorkers,are labor organiza-tions affiliated with the American Federation of Labor, and admitting,to membership eniployees of the Company.S117. THE QUESTION CONCERNING REPRESENTATION .On August 14,-1942, the Paper Box Makers wrote-the Companyclaiming it represented a majority of the Company's employees en-gaged in the. production of paper boxes.The Company replied onAugust 19, 1942, stating that the employees engaged in the productionof paper boxes were covered by a contract between it and the Con-fectioneryWorkers. - This contract expired on December 31, 1942.On or about August 24, 1942, an organizer for the I. B. E. W. con-sulted with the president of the Company and claimed to representthe Company's maintenance mechanics and helpers.On December21, 1912, the C. I. O. also requested bargaining rights from the Com-pany.Both the I. B. E. W. and the C. I. O. were referred to theBoard in view of the pendency of the instant proceedings.Statements of the Trial Examiner made at the hearing indicatethat each of the labor organizations involved in these proceedingsrepresents a substantial number of employees in the unit it contendsto be appropriate.'aThe following table is a summary of the Trial Examiner's statements as to the number of employees onthe Company's pay roll of October 17, 1942, in each of the proposed units who appeared to have designatedthe labor organizations party to these proceedings to represent them*Labor organizationTotal num-her of cardssubmittedNumber ofcards inplant-wideunitNumber ofcards inurit ofbox makersTotal number of employees in units______--------------1, 164145Confectionery workers___________________OSs5440C 1.0 ----------------------------------7034080Paper Box Makers_______________________1750121I B E w-----------------------------1500Number ofcards in unitofmainte-nanceme-chanics1580014 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe ConfectioneryWorkers' position on the appropriate unit,after variousstipulations, was that all the employees in the Company'sLong Island City plant, including foremen and foreladies who domanualwork, laboratory employees, and sign department employees,,but, excluding executives, supervisors not engaged in manual work,sales department executives, laboratory chemists, engineers, electri-ployees, and office employees, constitute an appropriate unit.Thisunit,with the exception of its inclusion, of laboratory employees andsign department employees, is the unit which was covered by the re-'cently expired contract between the, Confectionery Workers and theCompany.The unit proposed by the C. I. 0. in its final amended petition dif-feredfrom the above-mentioned contract unit only in that it excludedmaintenancemechanics and maintenance mechanics helpers.At thehearing, however, the C. I. 0. urged the Board to find separate unitsof ' the employees in' the box department and of maintenance mech-anics andtheir helpers as petitioned for by the Paper Box Makersand the I. B. E. W., respectively. - The Company took no positionwith respect- to the appropriate unit.Since' 1938, the ConfectioneryWorkers has bargained with theCompany on behalf of the Company's employees in a factory-wideunit, which included not only employees in the candy department but'those in the box department and maintenance mechanics and theirhelpers.Successive contracts covering the employees in such a unit`have been operative from that time until December 31, 1942, whenthe 1940 contract expired. 3Thus, the employees of the box depart-mentand the maintenance mechanics and maintenance mechanicshelpers have been represented by' the Confectionery Workers undervalid contracts for approximately 4 years.In view of this extended period of bargaining upon a factory-wideunit basis, we find that the separate bargaining units petitioned for bythe I. B. E. W. and the Paper Box Makers are not appropriate for thepurposes of collective bargaining.covering its electrical employees and the other its refrigeration employees;one with theC. I 0. covering its office-(employees(including novelty'workers) ;and two with localsof the'International Union of Operating Engineers covering its firemen,oilers, coal passers,and incinerator men, and its engineers,respectively.Each of these groups of employeesis excluded from the unit as set forth in the recently expired contract of the Confectioneryworkers.-., LOFT CANDY CORPORATION41We further find that the unit as'fixed by the expired contract of theConfectioneryWorkers, namely,all the-employees of, the factory,other,than office employees,employees in the laboratory,sale and signdepartments,engineers,electricians,and employees in a supervisorycapacity, is appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen,b'e resolved by an election by secret ballot.The parties.were not in agreement as to the pay-roll date which should determineeligibility to vote.The. ConfectioneryWorkers requested a date as,of the early part of September 1942, on the ground that all regular'and peak season employees for the Christmas seasonal rush are hiredbefore Labor Day.The C. I. O. claimed that the date should be onor about November 16, 1942. Inasmuch as an officer of the Com-pany testified that the Company has laid off no employees since theChristmas rush season and intends to retain all its employees hiredsince Labor Day,we see no reason to depart from our customary pro-cedure in determining eligibility to vote.We shall,therefore,directthat those eligible to vote shall be the employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of,the Direction of Election herein, subject to thelimitations'and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in,the'NationalLabor Relations Board by Section 9- (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED,that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Loft Candy Cor-poration, Long Island City, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who, did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of the , 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause,.todetermine whether they desire to be represented by Candy & Con-fectionery Workers Union, Local 452, A. F. of L., or by United Retail,Wholesale & Department Store Employees of America, affiliated withthe C. I. 0., for the purposes of collective bargaining, or by neither.ORDERUpon,the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petitions for investigationand certification of representatives of employees of Loft Candy Cor-poration, Long Island City, New York, filed by Paper Box MakersUnion Local 299, A. F. of L., and by Local Union No. 3, InternationalBrotherhood of Electrical Workers, be, and they hereby are, dismissed.